Name: 2004/211/EC: Commission Decision of 6 January 2004 establishing the list of third countries and parts of territory thereof from which Member States authorise imports of live equidae and semen, ova and embryos of the equine species, and amending Decisions 93/195/EEC and 94/63/EC (notified under document number C(2003) 5242) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  trade policy;  means of agricultural production;  agricultural activity;  agricultural policy;  trade
 Date Published: 2004-03-11

 Avis juridique important|32004D02112004/211/EC: Commission Decision of 6 January 2004 establishing the list of third countries and parts of territory thereof from which Member States authorise imports of live equidae and semen, ova and embryos of the equine species, and amending Decisions 93/195/EEC and 94/63/EC (notified under document number C(2003) 5242) (Text with EEA relevance) Official Journal L 073 , 11/03/2004 P. 0001 - 0010Commission Decisionof 6 January 2004establishing the list of third countries and parts of territory thereof from which Member States authorise imports of live equidae and semen, ova and embryos of the equine species, and amending Decisions 93/195/EEC and 94/63/EC(notified under document number C(2003) 5242)(Text with EEA relevance)(2004/211/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and import from third countries of equidae(1), and in particular Articles 12 and 19(i) and (ii) thereof,Having regard to Council Directive 92/65/EEC of 13 July 1992, laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC(2), and in particular Article 17(3)(b) thereof,Whereas:(1) Article 12 of Council Directive 90/426/EEC provides that imports of equidae are only allowed from third countries or parts of third countries appearing in a list to be incorporated in the list of third countries laid down in accordance with the provisions of Article 3 of Directive 72/462/EEC on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries(3).(2) Council Decision 79/542/EEC of 21 December 1976 drawing up a list of third countries from which Member States authorise imports of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products(4), has been substantially amended in particular to the effect that equidae are to be excluded from its scope. However Commission Decisions adopted on the basis of Directive 90/426/EEC and concerning health conditions for imports of equidae provide for lists of the third countries authorised for export to the Community of these animals which are based on Decision 79/542/EEC.(3) The rules governing animal health conditions for the importation of live animals under Directive 72/462/EEC, in particular the provisions of Article 3 referring to a list of third countries authorised for the exportation of live animals, are currently under review. To this end the Commission adopted a Proposal for a Council Directive(5) laying down the animal health rules for the importation into the Community of certain live animals and amending Directives 72/462/EEC, 90/426/EEC, 92/65/EEC and 97/78/EC. In this context, Article 12 of Directive 90/426/EEC will be amended in order to establish therein the principles for drawing up a list of third countries from which importation of equidae are authorised.(4) Commission Decision 92/260/EEC of 10 April 1992 on animal health conditions and veterinary certification for temporary admission of registered horses(6), contains in Annex I a list of third countries from which Member States authorise the temporary admission of such animals, and established the sanitary groups of third countries.(5) Commission Decision 93/195/EEC of 2 February 1993 on animal health conditions and veterinary certification for the re-entry of registered horses for racing, competition and cultural events after temporary export(7), contains a list of third countries in Annex I from which Member States authorise the re-entry of such animals.(6) Commission Decision 93/196/EEC of 5 February 1993 on animal health conditions and veterinary certification for imports of equidae for slaughter(8), contains a list of third countries in footnote 3 of Annex II from which Member States authorise imports of such animals.(7) Commission Decision 93/197/EEC of 5 February 1993 on animal health conditions and veterinary certification for imports of registered equidae and equidae for breeding and production(9), contains a list of third countries in Annex I from which Member States authorise imports of such animals.(8) It is appropriate to list the third countries approved for the importation of equidae into the Community in a single Community act.(9) In some cases, only specified categories of equidae or particular types of importation are authorised from a part of the territory of a third country as specified in Commission Decision 92/160/EEC of 5 March 1992 establishing the regionalisation of certain third countries for imports of equidae(10), and for clarity and transparency these regionalisation conditions should also be provided together with the list of approved third countries and Decision 92/160/EEC repealed.(10) Because the list of third countries is a list in principle, provisions should be made for references to specific conditions or restrictions applying to importation of equidae in accordance with Community legislation.(11) Commission Decision 95/461/EC(11) lays down protective measures in relation to Venezuelan equine encephalomyelitis in Venezuela and Colombia prohibiting the re-admission after temporary export of registered horses from Venezuela and Colombia. It appears therefore appropriate to adapt the list accordingly.(12) Commission Decision 97/10/EC(12) amending Council Decision 79/542/EEC and Commission Decisions 92/160/EEC, 92/260/EEC and 93/197/EEC in relation to the temporary admission and imports into the Community of registered horses from South Africa, lays down specific import conditions including regionalisation.(13) Commission Decision 94/63/EC of 31 January 1994 drawing up a provisional list of third countries from which Member States authorise imports of semen, ova and embryos of the ovine, caprine and equine species, and ova and embryos of the porcine species(13), refers in Part II of its Annex to Parts 1 and 2 of the Annex to Decision 79/542/EEC. This list was established under Article 28 of Directive 92/65/EEC for a transitional period of 3 years.(14) Commission Decision 2000/284/EC of 31 March 2000 establishing the list of approved semen collection centres for imports of equine semen from third countries and amending Decisions 96/539/EC and 96/540/EC(14), contains a list of countries and establishments from which imports of equine semen are authorised.(15) Commission Decision 96/539/EC of 4 September 1996 on the animal health requirements and veterinary certification for imports into the Community of semen of the equine species(15), and Commission Decision 96/540/EC of 4 September 1996 on the animal health requirements and veterinary certification for imports into the Community of ova and embryos of the equine species(16), establish animal health conditions applying to imports of equine semen, ova, and embryos, and reference to those provisions should also be made in a consolidated list of third countries.(16) It is appropriate to combine the specific country lists and the regionalisation conditions set out in Decisions 79/542/EEC, 92/160/EEC, 92/260/EEC, 93/195/EEC, 93/196/EEC, 93/197/EEC and 94/63/EC in one consolidated list, specifying the sanitary grouping of third countries and where applicable, specific conditions for imports of equidae and semen, ova and embryos of that species from those third countries.(17) Consequently Decisions 92/160/EEC and 95/461/EEC should be repealed and Decisions 94/63/EC and 93/195/EEC amended accordingly.(18) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health.HAS ADOPTED THIS DECISION:Article 1Subject matter and scopeThis Decision establishes a list of third countries, or parts thereof where regionalisation applies, from which Member States authorise the importation of equidae and semen, ova and embryos thereof, and indicates the other conditions applicable to such imports.Article 2DefinitionsFor the purpose of this Decision the following definitions shall apply:"category of equidae": shall mean equidae as defined in Article 2 (c), (d) and (e) of Directive 90/426/EEC and registered horses;"importation": shall mean the introduction onto Community territory of live equidae in accordance with the conditions specifically laid down for the particular type of importation, notably temporary admission, re-entry after temporary export and imports.Article 3Importation of live equidaeMember States shall authorise the importation into the Community of live equidae from the third countries or parts of the territories of those third countries listed in columns 2 and 4 of the Annex in accordance with the indications set out in Annex I, as follows:- the temporary admission of registered horses as indicated in column 6,- the re-entry after temporary export of registered horses for racing, competition and cultural events as indicated in column 7,- the import of registered horses as indicated in column 8,- the import of equidae for slaughter as indicated in column 9,- the import of registered equidae and equidae for breeding and production as indicated in column 10.Article 4Imports of semen of the equine speciesMember States shall authorise imports of semen of the equine species from third countries or parts of the territory of third countries listed in columns 2 and 4 of Annex I respectively from which permanent imports of registered horses, registered equidae or equidae for breeding and production are also authorised. Such imports shall be subject to the condition that the semen was collected for export to the Community only from equidae belonging to the category of live equidae authorised for permanent imports and such imports shall meet the requirements which correspond to the indications set out in columns 11, 12 and 13 of Annex I.Article 5Imports of ova and embryos of the equine speciesMember States shall authorise imports of ova and embryos of the equine species from third countries or parts of the territory of third countries listed in columns 2 and 4 of Annex I respectively from which permanent imports of registered equidae and equidae for breeding and production are also authorised. Such imports shall meet the requirements which correspond to the indications set out in column 14 of Annex I.Article 6Conditions for importation of equidae from third countriesMember State shall only authorise importation of equidae, which fulfil the following conditions:(a) the equidae shall meet the animal health requirements laid down in the corresponding model certificate provided for in Decisions 92/260/EEC, 93/195/EEC, 93/196/EEC and 93/197/EEC in respect of the relevant category of equidae, the type of importation and the sanitary group as indicated in column 5 of Annex I to which the third country or part of the territory of a third country of export was assigned;(b) where applicable, the importation of equidae shall be subject to the supplementary guarantees or conditions referred to in column 15 of the table in the Annex I to this Decision;(c) the equidae shall not be transported in a means of transport carrying other equidae that are not destined for the Community;(d) unless otherwise authorised in the specific animal health conditions for importation into the Community, equidae shall not be transported in a means of transport carrying equidae of a lower health status;(e) during the transport to the Community, the equidae shall not be unloaded in the territory of a third country or part of the territory of a third country that is not approved for importation of equidae into the Community;(f) during the transport to the Community, the equidae shall not be transported on road, railway or on foot through the territory or part of the territory of a third country that is not approved for at least one type of importation of at least one category of equidae;(g) the equidae shall arrive at a border inspection post at the point of entry into the Community within 10 days of being certified in the exporting third country for transport or movement to the Community. In the case of transport by sea, the period of 10 days shall be prolonged by the time of the sea voyage.Article 7Conditions for imports of equine semen from third countriesImports into the Community of semen of the equine species shall only be allowed, if such semen is collected in a semen collection centre approved in accordance with Directive 92/65/EEC and listed in Decision 2000/284/EC and fulfils the conditions laid down in the animal health certificate provided for in Commission Decision 96/539/EC.Article 8Conditions for imports of ova and embryos of the equine species from third countriesImports into the Community of ova and embryos of the equine species shall only be allowed if such ova and/or embryos fulfil the conditions laid down in the animal health certificate provided for in Commission Decision 96/540/EC.Article 9Amendments1. Annex I and II of Decision 93/195/EEC are amended in accordance with Annex II to this Decision.2. Decision 94/63/EC is amended as follows:(a) The title of the Decision is replaced by the following:"Commission Decision of 31 January 1994 drawing up a list of third countries from which Member States authorise imports of semen, ova and embryos of the ovine and caprine species and ova and embryos of the porcine species".(b) In Article 1, the second paragraph is deleted.(c) In the Annex, Part II is deleted.Article 10RepealsDecisions 92/160/EEC and 95/461/EC are repealed.Article 11Application dateThis Decision shall apply from the 1 May 2004.Article 12This Decision is addressed to the Member States.Done at Brussels, 6 January 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 42. Directive as last amended by Council Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1).(2) OJ L 268, 14.9.1992, p. 54. Directive as last amended by Commission Regulation (EC) No 1398/2003 (OJ L 198, 6.8.2003, p. 3).(3) OJ L 302, 31.12.1972, p. 28.(4) OJ L 146, 14.6.1979, p. 15. Decision as last amended by Decision 2004/212/EC (See page 11 of this Official Journal).(5) COM(2003) 570.(6) OJ L 130, 15.5.1992, p. 67. Decision as last amended by Decision 2003/541/EC (OJ L 185, 24.7.2003, p. 41).(7) OJ L 86, 6.4.1993, p. 1. Decision as last amended by Decision 2001/611/EC (OJ L 214, 8.8.2001, p. 49).(8) OJ L 86, 6.4.1993, p. 7. Decision as last amended by Decision 2001/611/EC (OJ L 214, 8.8.2001, p. 49).(9) OJ L 86, 6.4.1993, p. 16. Decision as last amended by Decision 2003/541/EC (OJ L 185, 24.7.2003, p. 41).(10) OJ L 71, 18.3.1992, p. 27. Decision as last amended by Decision 2002/635/EC (OJ L 206, 3.8.2002, p. 20).(11) OJ L 265, 8.11.1995, p. 40.(12) OJ L 3, 7.4.1997, p. 9. Decision as last amended by Decision 2003/541/EC (OJ L 185, 24.7.2003, p. 41).(13) OJ L 28, 2.2.1994, p. 47. Decision as last amended by Decision 2001/734/EC (OJ L 275, 18.10.2001, p. 19).(14) OJ L 94, 14.4.2000, p. 35. Decision as last amended by Decision 2003/574/EC (OJ L 196, 2.8.2003, p. 27).(15) OJ L 230, 11.9.1996, p. 23. Decision as last amended by Decision 2000/284/EC (OJ L 94, 14.4.2000, p. 35).(16) OJ L 230, 11.9.1996, p. 28. Decision as last amended by Decision 2000/284/EC (OJ L 94, 14.4.2000, p. 35).ANNEX I>TABLE>Note:>TABLE>>TABLE>ANNEX IICommission Decision 93/195/EEC is amended as follows:1. The list of third countries in Group D in Annex I is replaced by the following:"Argentina (AR), Barbados (BB), Bermuda (BM), Bolivia (BO), Brazil (1) (BR), Chile (CL), Costa Rica (1) (CR), Cuba (CU), Jamaica (JM), Mexico (1) (MX), Peru (1) (PE), Paraguay (PY), Uruguay (UY)".2. The list of third countries in Group D in the title of the Health Certificate in Annex II is replaced by the following:"Argentina, Barbados, Bermuda, Bolivia, Brazil (1), Chile, Costa Rica (1), Cuba, Jamaica, Mexico (1), Peru (1), Paraguay, Uruguay".